DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2021 has been entered.
 
Response to Amendment
The amendment filed on 7/2/2021 has been entered. Claim 1 is currently amended.  Claims 1-14 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5-6, filed on 7/2/2021, with respect to 103 rejection has been fully considered.  The argument is based on the amendment of claim 1.  The amendment necessitates new ground of rejection set forth in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recited “the oxygen”, “the carbon”, “the surface layer”, “the density”, “the desired mechanical properties” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1), hereinafter “Nakamura”, in view of Mogami (US 20080110334 A1), Hagimoto et al (US 20150053037 A1), hereinafter “Hagimoto”, and evidenced by Jackson (US 3959028 A).
Regarding claim 1, Nakamura teaches a method of manufacturing iron-based sintered component formed of an iron-based metal powder as a raw material and suitable to machinery parts [0002].  A second embodiment of the method comprises the steps of mixing an iron-based metal powder, a graphite powder, a lubricant [0222-0228], and alloy element powder of Mn, Mo, Cr, Ni, Cu and V [0235-0252] – corresponding to current step (a),  compacting the powder mixture into a preform [0229] – corresponding to current step (b), preliminary sintering in a non-oxidizing atmosphere at 1000-1300 °C from 600 to 7200 s (10-120 min) [0239 and 
Nakamura does not teach the claimed oxidizing step (d).  Mogami teaches a manufacturing method of making sintered composite machine [title], involving steam treatment of the sintered body to provide an iron oxide layer on the surface of the main body, thereby imparting airtightness to the main body [0012].  Mogami teaches “The prepared cylinder block was subjected to steam treatment for about 60 minutes at 550 to 600 °C, an oxide layer was formed on the surface” [0065], and “an iron oxide layer of thickness of about 5 microns was observed” [0066].  Applicant teaches the oxidizing step “the presintered part was placed in a batch steam treatment furnace and then treated with steam at 550° C for 60 min” [0042 spec.]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nakamura by adding a steam treatment for the purpose of imparting airtightness to the sintered body, as taught by Mogami.  Note that the method of Nakamura modified by Mogami has a steam treatment step and has a iron oxide layer of 5 micron thickness (Mogami, which meets the instantly claimed oxidizing step (d).
Mogami does not expressively teach decarburization.  However, Jackson teaches that “it is well known that certain metals, particularly iron and low alloy and tool steels, are subject to 
Nakamura in view of Mogami does not teach the claimed step (f) of a process to increase the density and/or surface compactness of the sintered part after re-sintering.
However, Hagimoto teaches a method of manufacturing sintered composite machine part comprising a cold forging step after sintering [0045].  The cold forging increases the density of the sintered body [0006 and 0051-0052].  Therefore, it would have been obvious to one of ordinary skill to modify Nakamura in view of Mogami by adding a cold forging step after re-sintering for the purpose of increasing the density of the sintered body, as taught by Hagimoto. Note that the Method of Nakamura in view of Mogami modified by Hagimoto has a cold forging step after re-sintering which meets the instantly claimed step (f) of a process to increase the density and/or surface compactness of the sintered part after re-sintering.
Nakamura teaches that when a higher strength is required for the sintered compact, it is subjected to heat treatment for carburization [0269] – corresponding to current step (g).  Nakamura teaches that carburizing is in an atmosphere at a carbon potential of about 0.6 to about 1% at 800-900 °C [0270], falling within the claimed ranges of carbon potential of 0.3% to 2.0% at 700 °C to 1200 °C.  Carburizing time is 3600 s or 60 min [0282, 0294, 0310, 0319, 0329], falling within the claimed time of 5 min to 400 min.
Nakamura teaches that the sintered compact is subject to bright quenching and tempering [0270] – corresponding to current step (h)
Alternatively, Hagimoto teaches a carburizing step after cold forging, in a gas atmosphere with carbon potential of 0.7 to 1.2 mass % at a temperature of 850 to 950°C for 130 minutes [0007, 0015, 0053, and Table 1].  Hagimoto teaches that carburizing improves hardness and strength [0006, 0013].  Therefore, it would have been obvious to one of ordinary skill to modify Nakamura in view of Mogami by adding a carburizing step after cold forging for the purpose of improving hardness and strength, as taught by Hagimoto. Note that the Method of Nakamura in view of Mogami modified by Hagimoto has a carburizing step after cold forging which meets the instantly claimed step (g), with a carbon potential, temperature and time falling within the claimed ranges.
Nakamura teaches the composition comprising 0.1-0.5% of carbon [0058], overlapping the claimed range of 0.2-1.5%.  Nakamura teaches alloy elements of Mn, Mo, Cr, Ni, Cu and V [0050-0056]; and lubricant [0085], meeting the current claim.

Regarding claim 2, Mogami teaches a steam treatment for 60 minutes at 550 to 600 °C [0065], falling within the claimed range of 350 – 700 °C for 20 min to 300 min.

Regarding claim 4, Mogami teaches the steam treatment temperature of 550-600 °C, achieving the same thickness of oxide layer as in step (d) of current invention as stated above.  Since Nakamura teaches preliminary sintering at 1000-1300 °C, overlapping the claimed range of 600-1050 °C in current step (c) as stated above, cooling the presintered part from step (c) before carrying out step (d) would have naturally flowed because the temperature needs to drop from 1000-1300 °C to 550-600 °C; and one with ordinary skill in the art would directly cool the part from the presintering temperature to the temperature for step (d), instead of cooling to room temperature and then heating again to the temperature for step (d) for the sake of efficiency.
Mogami is silent about the vol% of steam.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01).  Mogami’s steam treatment temperature of 550-600 °C overlaps the current treatment time of 550 °C; treatment time of 60 min is the same as in the current treatment; and oxide layer thickness of 5 micron falls within the claimed range of 1-50 micron as stated above.  Since substantially similar temperature, duration, and end result is achieved, one with ordinary skill in the art would expect the claimed vol% of steam to be present or would have naturally flowed in the prior art absent of concrete example to the contrary because Mogami et al. discloses an (overlapping/anticipating) oxide layer thickness, which is directly affected by the claimed steam parameters.  

Regarding claim 6, Nakamura teaches that “the preliminary sintering and the succeeding annealing may be conducted continuously with no problem without taking out the material from a sintering furnace conducting the preliminary sintering [0182], meeting the claimed limitation of continuous sintering furnace.  Mogami teaches the same temperature and duration for steam oxidation, achieving the same thickness of oxide layer as current invention as stated above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP2112.01).  Since substantially similar temperature, duration, and end result is achieved, one with ordinary skill in the art would expect the claimed 0.5-20% of steam to be present in the prior art absent of concrete example to the contrary because Mogami discloses an (overlapping/anticipating) oxide layer thickness, which is directly affected by the claimed steam parameters.

Regarding claim 7, Nakamura teaches the preliminary sintering is carried out at 1000-1300 °C [0176], overlapping the claimed 750-1000 °C.  Nakamura also teaches the preliminary sintering time is 600-7200s or 10-120 min [0178], overlapping the claimed 20-120 min.

Regarding claim 8, Nakamura in view of Mogami modified by Hagimoto has a cold forging step after re-sintering which meets the instantly claimed step (f) as stated in claim 1 rejection above.  The examiner submits that the cold forging meets the claimed reshaping.

Regarding claim 9, Nakamura teaches the alloy elements of Mn, Mo, Cr, Ni, Cu and V [0050-0056], overlapping the claimed at least one of Ni, Cu, Mn, Cr and Mo.

Regarding claim 11, Nakamura teaches the non-oxidizing atmosphere in which partial pressure of nitrogen is about 95 kPa or lower [0028], meeting the claimed nitrogen-based atmosphere or vacuum.

Regarding claim 13, Nakamura teaches the composition of the sintered alloy overlapping the current ranges:
Element
claimed range
Nakamura teaches
C
0.4-1.5
0.1-0.5 (0058)
Cu
0-4%
0-2 (0070)
Ni
0-2
0-5 (0069)
Mo
0-2
0-2.3 (0067)
Cr
0-6
0-3 (0068)
Mn
0-5
0-1.2 (0066)
Fe and impurity
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). 

Regarding claim 14, Nakamura teaches the lubricant is 0.1-0.6% [0118], including stearate and polyamide [0171], overlapping the claimed lubricant of 0.1-1% polyamide wax or stearate or polyacrylamide wax.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1), hereinafter “Nakamura”, in view of Mogami (US 20080110334 A1), Hagimoto et al (US 20150053037 A1), hereinafter “Hagimoto”, and evidenced by Jackson (US 3959028 A), as applied to claim 1 above, and further in view of Ju et al (US 5925837 A), hereinafter “Ju”.
Nakamura in view of Mogami and Hagimoto teaches a method of manufacturing a sintered iron-based powder metal body in claim 1.
Regarding claim 3, Nakamura in view of Mogami and Hagimoto does not teach that the oxidizing step is in an atmosphere containing 0.5 vol % to 100 vol % of oxygen at 200 to 600 °C for 20 min to 300 min.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Ju teaches method of sintering metal alloy powder involving a step of pre-heat treating the green bodies in an air furnace with temperature raised to 100-300 °C for 1-5 hr to form an oxidized layer of less than 1 mm thick [abstract].  The temperature and time overlap with the current claim.  The air atmosphere on earth has 21 vol % of oxygen, falling within the claimed 0.5 vol % to 100 vol % of oxygen.  The less than 1 mm thick overlaps with the claimed 1-50 µm.  Ju teaches that sintering in the air atmosphere “may reduce largely 

Regarding claim 5, Ju uses air as the oxygen source and the air atmosphere on earth has 21 vol % of oxygen, falling within the claimed 0.5 vol % to 50 vol % of oxygen.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1), hereinafter “Nakamura”, in view of Mogami (US 20080110334 A1), Hagimoto et al (US 20150053037 A1), hereinafter “Hagimoto”, and evidenced by Jackson (US 3959028 A), as applied to claim 1 above, and further in view of Fujimoto et al (“Improvement of Fatigue Properties of Resistance Spot Welded Joints in High Strength Steel Sheets by Shot Blast Processing”, ISIJ International, Vol. 56 (2016), No. 7, pp. 1276–1284), hereinafter “Fujimoto”.
Nakamura in view of Mogami and Hagimoto teaches a method of manufacturing a sintered iron-based powder metal body in claim 1.
Regarding claim 10, Nakamura in view of Mogami and Hagimoto does not teach shot blasting step.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Fujimoto teaches that shot blasting is used to improve the fatigue strength of machine components such as gears or shafts [Introduction].   The examiner submits that shot blasting is known to be a finishing step (ie. at the end of the process) as would have been recognized by one of ordinary skill.  Thus the recited “after step (h) would have naturally flowed.  Therefore, it would have been obvious for one of ordinary skill to modify Nakamura in view of Mogami and Hagimoto by adding a shot blasting step for the same purpose of improving fatigue strength as taught by Fujimoto.  Note that the method of Nakamura in view of Mogami and Hagimoto modified by Fujimoto has a shot blasting step, meeting the instant claim.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1), hereinafter “Nakamura”, in view of Mogami (US 20080110334 A1), Hagimoto et al (US 20150053037 A1), hereinafter “Hagimoto”, and evidenced by Jackson (US 3959028 A), as applied to claim 1 above, and further in view of Kondoh et al (US 20110206551 A1), hereinafter “Kondoh”.
Regarding claim 12, Nakamura in view of Mogami and Hagimoto teaches a method of manufacturing a sintered iron-based powder metal body in claim 1.
Nakamura in view of Mogami and Hagimoto does not teach the volume percentage of the non-oxidizing atmosphere.  Kondoh teaches a process for producing ferrous sintered alloy 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734